     CASE 0:18-cr-00150-DWF-HB Document 179 Filed 02/26/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,              )    Criminal No. 18-150(1) (DWF/HB)
                                       )
                         Plaintiff,    )
         v.                            )    DEFENDANT'S MOTION TO SEAL
                                       )    DOCUMENT
MICHAEL HARI,                          )
                                       )
                       Defendant.      )


      Michael Hari, by and through undersigned counsel, hereby moves the Court for an

Order sealing a specific document in the above-referenced matter.

      This Motion is based upon the records and proceedings in this matter.



Dated: February 26, 2020                     Respectfully submitted,


                                             s/ James Becker

                                             JAMES BECKER
                                             Attorney ID No. 388222

                                             s/ Shannon Elkins

                                             SHANNON ELKINS
                                             Attorney ID No. 332161

                                             Attorneys for Mr. Hari
                                             107 U.S. Courthouse
                                             300 South Fourth Street
                                             Minneapolis, MN 55415
